Citation Nr: 0127690	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  94-41 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for recurrent 
perirectal abscesses.

2.  Entitlement to an effective date earlier than August 28, 
1991, for an award of Department of Veterans Affairs pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1968.  
He served in Vietnam from February 1967 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1993 and later RO decisions that denied 
service connection for PTSD and recurrent perirectal 
abscesses, and determined that the veteran was permanently 
and totally disabled for pension purposes, effective from 
August 1991.  In March 2001, the Board remanded the case to 
the RO in order to schedule the veteran for a hearing before 
a member of the Board traveling to the RO.

The issue of service connection for PTSD will be addressed in 
the remand section of this decision.


FINDINGS OF FACT

1.  The veteran served in Vietnam from February 1967 to April 
1968.

2.  Recurring abscesses were not present in service or 
demonstrated until many years after service, and there is no 
competent evidence linking the veteran's current recurring 
abscesses to an incident of service, including exposure to 
agent orange.

3.  On August 28, 1991, the RO received the veteran's 
original claim for VA pension benefits.

4.  In a September 1993 rating decision, the RO determined 
that the veteran was entitled to a permanent and total 
disability rating for pension purposes, effective from August 
28, 1991.

5.  The documents in the claims folders do not show receipt 
of any communication from the veteran prior to August 28, 
1991, that indicates an intent to apply for VA pension 
benefits.


CONCLUSIONS OF LAW

1.  Chronic perirectal abscesses with residuals were not 
incurred in or aggravated by active service, nor may chronic 
perirectal abscesses be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1154 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  The criteria for an effective date earlier than August 
28, 1991, for the award of VA pension benefits are not met.  
38 U.S.C.A. §§ 5101, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for 
entitlement to service connection for recurrent perirectal 
abscesses, and for entitlement to an effective date earlier 
than August 28, 1991, for an award of VA pension benefits.

The record reveals that the veteran has been provided with a 
VA medical examination to determine the nature and extent of 
the recurrent perirectal abscesses.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of the claims as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.

II.  Service Connection

A.  Factual Background

The veteran had active service from July 1966 to April 1968.  

Service documents show that the veteran served in Vietnam 
from February 1967 to April 1968.  These documents do not 
show that he was exposed to agent orange.  Nor do these 
records show that the veteran engaged in combat with the 
enemy.

Service medical records show that the veteran was seen in 
October 1967 for urethral discharge and that a smear was 
positive for GNID (gram-negative intracellular diplococci).  
On a report of medical history completed in April 1968 at the 
time of medical examination for separation from service, he 
reported that he did not have and never had a tumor, growth, 
cyst or cancer.  He reported having had surgery for a wart on 
his penis.  The report of his medical examination in April 
1968 notes the presence of "papilla" on penis.  The service 
medical records show no complaints or findings pertinent to 
abscesses.

The post-service medical records, including medical reports 
received from the Social Security Administration (SSA), 
reveal that the veteran was treated and evaluated for various 
problems in the 1990's, 2000, and 2001.  These records do not 
demonstrate the presence of any medical condition prior to 
1990, but note a  history of various medical problems 
beginning in the 1980's.  The more salient medical reports 
with regard to the claim for service connection for recurrent 
perirectal abscesses are discussed below.

A private medical report shows that the veteran was seen in 
March 1990 for a swollen and painful rectal area.  He gave a 
history of pilonidal cyst.  The diagnostic impression was 
pilonidal abscess and cyst.

A private medical report reveals that the veteran was 
hospitalized in November 1990.  He underwent excision of 
areas of sinus tract involvement, right and left perirectal 
areas.  He also underwent drainage and packing.  The final 
diagnosis was perirectal abscess.  Clinical records of his 
treatment during this hospitalization notes a 3-year history 
of left perirectal abscess that had never been treated 
surgically.  

The veteran underwent a VA medical examination in November 
1991.  He gave a history of back pain since an automobile 
injury in 1984 and of symptoms of pilonidal cyst that began 
in 1987.  The diagnoses included status post incision and 
drainage of perirectal cyst.

The veteran underwent a VA medical examination in June 1992.  
There was considerable scarring of the anus.  There was 
several drainage areas, fistula-like openings, with drainage.  
The rectal sphincter was spastic and, due to pain, rectal 
examination was restricted.  The diagnoses included fistula 
in ano and perirectal abscess.

VA medical records show that the veteran underwent various 
surgeries in the 1990's for abscesses of various body parts.

The veteran underwent a VA medical examination in September 
1995.  He gave a history of service in Vietnam were agent 
orange had been sprayed.  He did not recall having had any 
contact with agent orange in service and reported that he had 
never had skin lesions, such as chloracne.  Nor did he report 
having been diagnosed with any soft tissue tumors.  The 
diagnosis was chronic, recurrent perirectal abscess.  The 
examiner found no evidence of agent orange poisoning.

The veteran testified before the undersigned sitting at the 
RO in September 2001.  The veteran's testimony was to the 
effect that he had had abscesses over his body that had 
required various surgeries in the 1990's.  He testified to 
the effect that his skin problems, abscesses, were due to 
exposure to agent orange in Vietnam.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.307(a)(6) (2001) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma, and type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes).  
38 C.F.R. § 3.309(e) (2001).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The record does not show 
that the veteran engaged in combat with the enemy during 
service.  Nor does the veteran allege that he engaged in 
combat with the enemy in service or that he had the recurring 
abscesses in service.  Under the circumstances, the Board 
finds that the veteran did not engage in combat with the 
enemy inservice and that the  veteran's statements and 
testimony with consideration of the provisions of 38 U.S.C.A. 
§ 1154(b) do not show the presence of perirectal abscesses or 
abscesses of other body parts in service.

Since the claimed disability, perirectal abscesses with 
residuals, is not a disease specific to exposure to agent 
orange noted above under the pertinent statutory and 
regulatory criteria, the veteran is not entitled to service 
connection for this condition on a presumptive basis.  Nor is 
he presumed to have been exposed to agent orange.  38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  
Therefore, the evidence must show that the veteran had the 
claimed disability in service or that it is related to an 
incident of service in order to establish entitlement to 
service connection for it.

The service medical records do not show the presence of 
abscesses and the post-service medical records do not 
demonstrate the presence of abscesses until 1990.  Although 
the post-service medical records note a history of abscesses 
beginning in 1987.  There is no competent evidence linking 
the veteran's abscesses to an incident of service, including 
exposure to agent orange, and the examiner who conducted the 
September 1995 VA medical examination found that the veteran 
had no residuals of agent poisoning.

Statements and testimony of the veteran are to the effect 
that his abscesses of various body parts or skin condition is 
due to exposure to agent orange, but this is not considered 
competent evidence because his lay statements are 
insufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor does the evidence 
show that he was exposed to agent orange in service.

After consideration of all the evidence, the Board finds that 
the veteran's perirectal abscesses were not present in 
service or for many years later, and that there is no 
competent evidence linking his current abscesses with 
residuals to an incident of service, including exposure to 
agent orange.  The preponderance of the evidence is against 
the claim for service connection for perirectal abscesses and 
residuals thereof.  Therefore, the claim is denied.  


III.  Effective Date Earlier

By rating action in September 1993, the veteran's claim for 
entitlement to a permanent and total disability evaluation 
for pension benefits was granted, effective from August 28, 
1991.  The effective date was based on the date of receipt of 
his original claim for pension benefits.

The veteran and his representative contend, in essence, that 
an earlier effective date for a permanent and total 
disability rating for pension purposes is warranted from 
March 1990 based on the veteran's conversation with an 
employee of a veterans service organization on that date 
indicating that he wanted to submit a claim for VA pension.

In this regard, the effective date of an award of pension 
shall be the date the veteran became permanently and totally 
disabled, but shall not be earlier than the date of receipt 
of application therefor.  A veteran who is permanently and 
totally disabled and who was prevented by a disability from 
applying for disability pension for a period of at least 30 
days beginning on the date on which the veteran became 
permanently and totally disabled may be awarded disability 
pension within one year from the date on which he or she 
became permanently and totally disabled if the veteran 
applies for a retroactive award within one year from such 
date.  38 U.S.C.A. § 5110(a),(b)(3)(A),(B); 38 C.F.R. 
§ 3.400(b)(ii)(B).  Payment of monetary benefits for pension 
may not be made to an individual for any period before the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a) (West 
1991).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2001).

A review of the record shows that the SSA and the Railroad 
Retirement Board found that the veteran was totally and 
permanently disabled for all work, effective from March 1990, 
and that the veteran initially applied for SSA benefits in 
March 1990.  While the evidence reveals that the veteran 
applied for SSA benefits in March 1990, there is no evidence 
that he submitted a claim, formal or informal, for disability 
pension with VA at that time.  A claim for VA benefits must 
be submitted in the form prescribed by the VA Secretary.  The 
words application and claim are defined by regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitled, to a benefit."  38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155; Lalonde v. West, 12 Vet. App. 377 
(1999).  There is no provision in the law or regulations that 
provide for accepting a claim filed by a veteran with the SSA 
as an informal claim for VA disability pension.

The veteran testified at hearings in September 1994 and 
September 2001 to the effect that he tried to file a claim 
for VA pension with a Ms Lee, but that she did not accept and 
file that claim with VA.  A letter from a representative of 
the Georgia Department of Veterans Service dated in August 
1993 reveals that the veteran did contact a Ms Lee, an 
employee of that organization, in the spring of 1990 in order 
to file a claim for VA pension, but that such a claim was not 
filed with VA until August 1991.  Since Ms Lee is not a VA 
employee, the Board finds that the submission of a document 
with her indicating an intent to apply for VA pension cannot 
be construed as constructive receipt of a claim for VA 
pension as that employee was not under VA's control.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

A review of the evidence of record does not show receipt of a 
document from the veteran prior to August 1991, indicating an 
intent to apply for VA pension.  Nor does the evidence reveal 
that the veteran was prevented by a disability from applying 
for disability pension for a period of at least 30 days 
beginning on the date on which the veteran became permanently 
and total disabled.  At the hearing in September 2001 before 
the undersigned, the veteran stated that his disabilities did 
not prevent him from filing a claim before August 1991 and 
that he had filed a claim with Ms Lee in March 1990 as noted 
above.  Under the circumstances, the Board finds that the 
effective date of August 28, 1991, which was assigned by the 
RO for the veteran's entitlement to a permanent and total 
disability rating for pension purposes, was correct based on 
the above noted statutory and regulatory provisions.

The preponderance of the evidence is against the claim for an 
effective date earlier than August 28, 1991, for an ward of 
VA pension, and the appeal is denied.  Since the 
preponderance of the evidence is against the claims 
considered in section I and II of this decision, the benefit 
of the doubt doctrine is not for application with regard to 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for recurrent perirectal abscesses is 
denied.

Entitlement to an effective date earlier than August 28, 
1991, for an award of VA pension benefits is denied.


REMAND


A June 2000 RO rating decision denied service connection for 
PTSD.  The veteran stated his disagreement with that 
determination in correspondence dated in September 2000 that 
constitutes a notice of disagreement.  38 C.F.R. §§ 20.201, 
20.300 (2001).  A review of the record reveals that the issue 
of entitlement to service connection for PTSD has not been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  The Board may not address 
that issue until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200 (2001); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of service connection for PTSD.  
They should be advised of the need to 
submit a timely substantive appeal in 
order to complete the appeal.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


